This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,350

 5 JERRY CAPPS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Lisa B. Riley, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Laurie Blevins, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 L. Helen Bennett, P.C.
15 L. Helen Bennett
16 Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.

20   {1}    Defendant appeals his judgment and sentence following conviction of two
 1 counts of possession of a controlled substance, challenging the district court’s

 2 calculation of credit for presentence confinement. This Court’s second notice of

 3 proposed summary disposition proposed to hold that Defendant was entitled to

 4 presentence confinement credit for seventy days that were omitted from the

 5 calculation below. [2CN 3] In response, the State has filed a notice that it concurs in

 6 that proposed disposition. We, therefore, reverse the sentence entered below and

 7 remand this case to the district court for the purpose of recalculating Defendant’s

 8 presentence confinement and entering a new sentence, in accordance with NMSA

 9 1978, Section 31-20-12 (1977).

10   {2}   IT IS SO ORDERED.


11                                         __________________________________
12                                         MICHAEL E. VIGIL, Judge


13 WE CONCUR:


14 ____________________________
15 JAMES J. WECHSLER, Judge


16 ____________________________
17 STEPHEN G. FRENCH, Judge




                                              2